Citation Nr: 1123178	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mental disorder(s) other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1965 to November 1968, with service in Vietnam from June 1966 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2006 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  Following the hearing, the Board remanded the claim for further development in a March 2007 decision.  Once the development requested had been completed, the claim again came before the Board and was denied in a decision issued on July 13, 2010.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a Joint Motion for Remand (Joint Motion).  In the January 2011 Order, the Court vacated the Board's July 2010 decision and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.

In a letter to the Board in May 2011, the Veteran's attorney requested that the Board remand the case to the RO for further adjudication of the PTSD claim, under the recent amendment to the VA regulation applicable to claims for PTSD.  However, the Board will herein sua sponte address the PTSD claim under the new regulation.

The issue of entitlement to service connection for mental disorder(s) other than PTSD, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

Although the Veteran did not engage in direct military combat and his claimed stressors have been incapable of verification, at least one VA physician has assessed PTSD based on the Veteran's claimed stressors, which were consistent with the time, place, and circumstances of his service and were related to fear of enemy attack.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has previously set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he has a current diagnosis of PTSD which is related to active service.  Specifically, in a February 2005 stressor statement and at the July 2006 Travel Board hearing, the Veteran said that during his first convoy mission from Saigon to Cam Rahn Bay with the 155th Transportation Company, he and his team were delivering ammunition to the field when they came under heavy hostile mortar and small arms fire from the Viet Cong.  They sustained heavy injuries and several deaths, with many vehicles destroyed.  However, the convoy was able to continue.  In addition, he said he had known a sailor who drowned several days after he arrived in Vietnam, and Cam Rahn Bay, where he was stationed, received incoming enemy fire on occasion as well.  

The Board will first consider whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs are negative for any manifestations of PTSD or other mental disorders.  Indeed, his September 1965 enlistment and October 1968 separation examination reports are negative for any history, complaints, or findings of mental health problems.  

Nearly 40 years following separation from service, the Veteran had a positive PTSD screening in November 2005 at the Goose Creek Community Based Outpatient Clinic (CBOC) of the Charleston VAMC.  He was referred for a mental health psychiatry consultation, which took place later that month.  He reported that he had experienced disturbing dreams and insomnia for years.  The nurse practitioner who conducted the evaluation assessed mild to moderate PTSD with resulting moderate to severe depression on Axis I of the DSM-IV diagnosis chart.  She also prescribed psychotropic medication and encouraged attendance at a PTSD group at the Vet Center.  

The Veteran continued to follow up at the Charleston VAMC for PTSD, primarily with a nurse practitioner and his primary care physician.  He transferred his care to the Beaufort Outpatient Clinic in May 2007, when he was seen by a staff psychiatrist who assessed prolonged PTSD.


As mentioned above, the Veteran was afforded a VA examination in July 2009.  The examiner, a psychologist, reviewed the Veteran's claims file and took a verbal history from the Veteran regarding his military experiences.  Based on a review of the Veteran's symptoms, the examiner assessed chronic moderate PTSD, as well as dysthymic disorder and "rule out" major depressive disorder on Axis I of the DSM-IV diagnosis chart.  

Based on the foregoing, the Board finds that the Veteran has a current PTSD diagnosis which meets the criteria of 38 C.F.R. § 4.125(a).  

Under the law, the Board must next consider whether the above diagnosis of PTSD can be related to service, that is, whether there is credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  
  
The Veteran's DD Form 214 lists his Army military occupational specialty (MOS) as a postal clerk (noted to be related to the civilian occupation of a mail carrier), and shows that he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  These medals indicate that he was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  His service personnel records also show that the Veteran served in Vietnam from June 1966 to June 1967.  However, there is no indication as to whether he engaged in combat with the enemy.  Indeed, his Record of Assignments indicates that he was assigned to the 155th Transportation Company as a movements specialist, longshoreman helper, and general clerk during his Vietnam service.  Thus, the Board finds that the Veteran's personnel records do not establish that he was engaged in combat, nor does the Veteran specifically contend that he engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  See Doran, supra.

The Veteran testified at his hearing that his unit's mission was to offload ocean-going supply ships, to include offloading ammunition, petroleum, and other explosive and hazardous materials.  He performed this duty at the pier in Cam Rahn Bay, and during that time he feared explosions and was subjected to indirect enemy fire from rockets, mortars, and other forms of artillery.  He further described the incident of being subjected to direct enemy fire during an ambush during a convoy from Saigon to Cam Rahn Bay.  He also testified that he knew M.C.S., a fellow sailor who drowned in Vietnam after falling off the dock, and submitted a list of casualties in Vietnam printed from a website of the Army Transportation Association and a Casualty Record for M.C.S., also printed from the internet.  The latter record lists M.C.S.'s casualty type as non-hostile.  

The claims file also contains a July 2006 letter from the Veteran's wife, L.C.S., who states that the Veteran jumps in his sleep, kicks and hits her in his sleep, and wakes up hollering.  

Following the Board's remand, the RO submitted a request to CURR (U.S. Armed Services Center for Unit Records Research, now known as the JSRRC) regarding the Veteran's claimed stressor, specifically the attack on the convoy from Saigon to Cam Rahn Bay.  CURR responded that they researched the U.S. Army Vietnam Station List and confirmed that in 1966, the 155th Transportation Company was stationed at Cam Rahn Bay.  They also searched the 1966 History submitted by the 155th Transportation Company and searched the Operational Reports-Lessons Learned submitted by the 1st Logistical Command (the higher headquarters for the 155th Transportation Company) for the periods ending on July 31, 1966, and October 31, 1966.  CURR was unable to verify a convoy attack during the July 1 to September 30, 1966, time period.  In addition, they researched the U.S. Army Casualty data and were unable to verify casualties belonging to the 155th Transportation Company during the 1966 time period.  CURR stated that a Morning Report search might need to be conducted, and that the Veteran should provide specific information such as the full names of casualties, unit designations, and other units involved.  

The Veteran submitted an additional statement regarding his claimed stressor in September 2008, and the JSRRC conducted a search of Morning Reports of the 155th Transportation Company from July 31, 1966, to October 31, 1966, but no remarks were located pertaining to the Veteran's allegations.  

The Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to his claimed stressors is not necessary, because the incident involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy, and is consistent with the places, types, and circumstances of his service in Vietnam.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra, which was issued on the same date as the previous decision of the Board in this case.  Furthermore, the Veteran is credible, as his various accounts of the convoy attack have been consistent.  Finally, the medical records suggest that the Veteran's providers diagnosed him with PTSD due to recurrent and intrusive distressing recollections and nightmares related to these stressors, which confirms that the claimed stressors are adequate to support a diagnosis of posttraumatic stress disorder and that his symptoms are related to the claimed stressors.  Id.  Indeed, the July 2009 VA examiner, a psychologist, specifically stated that his PTSD appeared to be more likely than not caused by his military service experiences.    

Therefore, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD, based on the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3) (as added by 75 Fed. Reg. 39,843-852 (July 13, 2010)); Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for posttraumatic stress disorder is granted.  


REMAND

As noted above, the July 2009 VA examiner assessed dysthymic disorder and "rule out" major depressive disorder.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed with depression by a VA psychologist, which has not been included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  We defer to the RO as to whether, on remand, a medical examination is required in order to reconcile the various diagnoses of record or obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim as to mental disorder(s) other than PTSD, to include depression, in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought is not granted, furnish the Veteran and his representative with a Statement of the Case and afford a reasonable opportunity to respond.

2.  If, and only if, the Veteran files a substantive appeal as to that issue, return the case to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


